 572DECISIONS OF NATIONALLABOR RELATIONS BOARDCarverManor Nursing Home,Inc.andLocal 1199Massachusetts National Union of Hospital andNursingHome Employees,R.W.D.S.U.,AFL-CIO. Cases 1-CA-7951 and 1-CA-8025February 1, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 12, 1972, Administrative Law Judge'Thomas A. Ricci issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief. The Respondentfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-edOrder of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed.IThe titleof "TrialExaminer"was changed to "Administrative LawJudge"effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove entitled proceeding was held before the dulydesignated Trial Examiner on April 24 and 25, 1972, atBoston,Massachusetts,on complaint of the GeneralCounsel againstCarverManor Nursing Home,Inc., hereincalled the Respondent or the Company. The complaintissued on March 9,1972, based on separate charges filedon November 5 and December 29, 1971. The principalissue of the case is whether the Respondent unlawfullysuspended and later discharged an employee in violation ofSection 8(a)(3) of the Act. Briefs were filed after the closeof the hearing by the General Counsel and the Respon-dent.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a corporation organized under the lawsof the Commonwealth of Massachusetts,operates anumber of proprietary nursing homes,one of them locatedin the city of Boston,Massachusetts.Its gross volume ofbusiness is in excess of $100,000, and annually it receivesgoods valued in excess of $50,000 from points locatedoutside the Commonwealth of Massachusetts for use in itsbusiness within the State.I find that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDI find that Local 1199 Massachusetts National Union ofHospital and Nursing Home Employees,R.W.D.S.U.,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.A Picture of the CaseIn the nursing home where this case arose there areabout 100 elderlyresidents,someambulatoryand somenot, some more infirm than others.Totalemployment isabout 60,including registered nurses,licensed practicalnurses, nurses aides,and kitchenhelp. In May 1971 therestarted a move towards joiningthe Union;Marion Owens,one of the nurses aides,was the principal activist towardsthat end. She hada number of employees sign cards andon May18 a petition requesting a Board election was filed(Case 1-RC-11587). The partiessigned a consent electionagreement on June7 andan election was held on June 23,1971. The resultsof the election are as yet undetermined,for objectionsto the election were later filed and thatmatter isnow beforethe Board itself for decision uponappealfrom the RegionalDirector's report.Owens was hiredon September 9, 1969,and during theperiodof the principal events in questionworkedthe firstshift,from7 a.m. to 3 p.m. On October 22, 1971,she wassuspendedfrom work for 3 days, a disciplinaryaction,according to the Respondent,for having failed to reportforwork duringan assigned shift without first advisingmanagement of her intended absence.It is a firm rule inthe homethat any employeewho knows she will not reportfor duty onschedule must give advance notice,at the latestduring the previous shift.Owensadmitted at the hearingshe was always aware of this conditionof heremployment.In consequence of the suspension,a charge was filed onNovember 5, 1971 (Case 1-CA-7951),calling the suspen-sion discrimination in employment in violation of Section8(a)(3) ofthe Act.Owens did notreport to work on Wednesday, Thursday,and Friday, December1,2, and 3, and again the followingMondaymorning. She was discharged and a second charge(Case 1-CA-8025)was filed on December 29; thisdischarge,too, is alleged as a further violation of Section8(a)(3).201NLRB No. 85 CARVER MANOR NURSING HOME, INC.Between the filing of the petition for an election and theOwens discharge,a number of other unfair labor practicecharges werefiled by theUnion against the Respondent.On May 18, 1971, it filed Case l-CA-7652, allegingviolationsofSection 8(a)(1).This case was settledinformally on June 17, and the Respondent posted theusual noticesaccordingly.On August 3, Case l-CA-7789 was filed, alleging manyviolations of various sections of the Act.On August 31,Case 1-CA-7789 was amended to charge unlawful discrim-ination in the disciplinary suspensions of employees Keefeand Bogiages.And on October 15 Case I-CA-7917 allegedanother violation of Section 8(a)(3) in the dismissal ofemployeeHegarty.All three of these charges weredismissedby theRegional Director,after investigation, onOctober 31, 1971.The Companyknew that Owens had been active infurthering the prounion campaign. The evidence which,according to the General Counsel,points to union animusin the suspension and later discharge of the woman, dealswith activities occurring almost entirely during the monthofMay,not quite 6 months before the first disciplinarymeasure taken against her.This was the conduct involvedinCase 1-CA-7652,and which was set at rest by theinformal settlement agreement reached in that proceeding.At the hearing the Respondent objected strenuously to thisevidence,arguing that if an employer can later be held toaccount for such conduct in these circumstances,there isno reason for the respondent in a Board proceeding ever toagree to an amicable settlement.The Regional Director inthis instance did not set the settlement aside,presumablybecause there was insufficient proof,apart from the earlierevents, that the Respondent had thereafter violated itspromise to abide by the statute.But, in view of the Board'sstatement inNorthernCaliforniaDistrictCouncil,154NLRB1384, footnote 1, the evidence was received.There is presented essentially a question of fact:does therecord as a whole warrant a finding that Owens wassuspended and later released because of her union activity?And regardless of whether or not the Respondent hasestablished affirmatively that it acted solely because of herdelinquencies,the burden of proving illegal motivationrests always upon the prosecution.SeeN.L.R.B.v.GlenRaven,235 F.2d 413 (C.A. 4).B.Antiunion Activitiesof theRespondent and theActivities of Ann FitzpatrickMartha Carney is coowner of the business and has directoverall supervision of all the employees in this one nursinghome. She is in the place on actual duty everyday from 9a.m. to 3 or 3:30 p.m., always on call at her home, and attimes returning in the evening,from about 7 to 9 p.m., tocheck on everything and everybody. She testified that shealone supervises all the nurses aides as well as the licensedpractical nurses. Apparently because no issue arose as tothe authority of the registered nurses,the record is notclear as to just how many of them there are, what theirdutiesmay be, or when any one of them is or is not atwork.It does appear that the 100 or so patients are dividedequallybetween the wings of the home,all on a single level,and that during the second shift-from 3 to 11 p.m.-the573normal scheduling calls for two nurses aides on each wing,and only one licensed practical nurse for the entireoperation. Fitzpatrick is the licensed practical nurse longworking on this shift,and because her status-supervisoryor not-was significantly disputed there is testimony as toher relationship to the nurses aides who work with her onthat shift.The evidence said to prove union animus against theemployees generally and against Owens in particularconsists largely of certain improvements in workingconditions granted everybody by the Company, andcertain activities of Fitzpatrick,whose status as a supervi-sor,alleged by the General Counsel, is denied by theRespondent.On May 18, 1971, the veryday the Union's representa-tion election petition was filed,the Respondent posted anotice announcing the following new benefits conferredupon all employees:lifeinsurance,medical expenses,hospitalization(all paid by the Company)and a 25-cent-per-hour increase in wages across the board to allemployees.Mrs. Carney,first called as an adverse witnessby the General Counsel,denied any knowledge of unionactivities before the election was held in June.Recalledlater by the Respondent in defense,she reversed herselfand admitted,as she had to, that management did know allabout it before posting the notice.There can be no findingnow that the posting of that notice was an unfair laborpractice in violation of Section 8(a)(1) of the Act, for thatmatter was settled and the settlement was not set aside.Nevertheless,the timing of the pay raise and the new fringebenefitsdoes show an intent to put a stop to theorganizational campaign. The message to the employeeswas clear,for,as the Supreme Court said inExchangeParts,375 U.S. 405, the hand that gives is also the handthat can take away.There is avery directcredibility issue between twogroups of employees over Fitzpatrick'sbehavior at thecritical time that the union authorization cards were beingsigned.Owen's testimony,about the licensed practicalnurse'sdisruptionofa principal union meeting, herattempts to take back from the Union's possession cardsalready signed,and her outrageous threats of reprisals, isby far more credible than Fitzpatrick's denials. Resolutionof this question is easy in the face of the testimony.Whether Fitzpatrick's conduct was binding upon theRespondent, however,is quite another matter. Consideringallthe testimony there can be no findings she was asupervisor within the meaning of the Act.As to the duties of the nurses aides,the record showsonly that they take care of the patients,fold their clothing,prepare them for changes,feed them,put them tobed-"regular routine care." As to the licensed practicalnurse, she also "is taking care of patients," gives themmedicine,calls the patient's doctor for advice if anythingseems.wrong,and keeps Mrs. Carney"advised" bytelephone of any and all unexpected developments. Theaidesarepaid between$1.60and $2.50 per hour;Fitzpatrick received$26 for an 8-hour day.As already stated,in Fitzpatrick's shift four aides areregularly assigned,two on each wing. It happens at timesthat one or more does not show, and then a girl may have 574DECISIONSOF NATIONALLABOR RELATIONS BOARDto be shifted from one wing to the other. It is this businessof shifting a nurses aide to the other wing that the GeneralCounsel says proves Fitzpatrick's supervisory authority.Mrs. Carney is always in the home when the shift changesafter 3 p.m., and if there is any need for reassigning anyoneshe does it before going home. She testified, and Fitzpa-trick corroborated her, that if ever an aide just departslater, or wishes to leave early, the licensed practicalnurse isunder orders to telephone Mrs. Carney for instructions,and that she never shifts people around, or grants time off,or exercises any authority, without in every case firstreporting toMrs. Carney. There is no claim that Fitzpa-trick has power to hire or discharge, promote, set wages,effectively recommend, etc. It is very doubtful whether thetransfer of a girl from one wing to the other, on theunusualoccasion it is necessary, and in view of how littleitmeansto the employee anyway, would suffice to make Fitzpatricka supervisor. But in any event, even the testimony ofOwens herself tends to support the denials of Fitzpatrickand Mrs. Carney.Owens said that when she asked Fitzpatrick for time off,"She [Fitzpatrick] would say, 'Well, I'll let Mrs. Carneyknow.' " On being shifted to another wing, Owens'testimony is that she [Fitzpatrick] "Sometimes ... told meMrs. Carney wasn't home or there was no answer at herhome."And on one occasion she heard Fitzpatrickapologize to Mrs. Carney for having told Owens, withoutfirst obtaining Carney's approval, she could leave an hourbefore the end of her shift. But this, of course, onlysupports the contrary testimony that Fitzpatrick could donothing of significance without first telephoning Carney.LouiseBaxter,alsoa former nurses aide, said she"assumed" Fitzpatrick was a supervisor, but "nobodymentioned it." There is little weight in Owens' furthertestimony thatMrs. Carney once told her she shouldinquire of Fitzpatrick whether any patient needed "specialcare," or that Fitzpatrick herself once called herself the"boss."Fitzpatrick gave the impression of being the"bossy" type by nature.Mrs.Carney testified she is the sole supervisor over allthe employees; she strained somewhat, for the answer tothe complaint admits her husband, also an owner, spendstime in the home, and that there are two other at least part-time supervisors in this home, Lou Del Sesto, regionaladministrator, and Donald Mae Quarrie, administrator. Atmost the record speaks of there being five employees onduty during the second shift, Fitzpatrickand four nursesaides. The total is not so great as to compel an inferencethat one of them-the higher paid-of necessity has to beclothedwith supervisory status in the statutory sense.Fitzpatrick was opposed to havinga union inthe nursinghome, and, as will appear, she helped some of theemployees try to take back from the Union authorizationcards they had signed, and she told Owens, and others,they would be fired if they persisted in the union idea.Conceivably there could be a finding on this record thatalthough not a supervisor, she acted in all this with theknowledge of management and therefore as its chosenagent.There is not sufficient reason for reaching thatquestion, however, for the timing of Owens' discharge,about half a year later, and the circumstances of herseparation,requiredismissalof the complaint evenassuming the Respondent can be held accountable forFitzpatrick's antiunion activities.After successfully soliciting a number of union cards,Owens planned a meeting at her home for the evening ofMay 15, for the employees to hear Keady, the unionorganizer,speak.She told the following story aboutFitzpatrick's conduct respecting that meeting. On the 14th,Fitzpatrick, having heard about it, told Owens she mightnot be able to come.Owens answered it was no concern ofFitzpatrick's anyway, and Fitzpatrickcameback with "shewould make it her business,"and that Owens would "befired" because of these activities.Owens' storycontinues that at noon the next day, shebeing offduty,Fitzpatrick's son John came to her homeand asked for the return of certain signed union cards.Owens gave him nothing;an hour later Fitzpatricktelephoned and, in vulgar language, also demanded thecards.Owens said she did not have the cards and thatmaybe Keady, who would beat her home at 8, might havethem.Fitzpatrick then mentioned Mrs. Carney and addedthe help would be discharged if they persisted. At 7 thatevening Fitzpatrick appeared at Owens' home with a groupof part-time employees and on their behalf demandedagain that Owens return the union cards. Again Owenssaid she did not have them.Fitzpatrick"yelled" a gooddeal and announced that she would be back in an hour.She did come back at 8, still accompanied by the part-timers,and now talked to everybody,repeating theemployees would lose their jobs,and that Owens hadforced them to sign the cards.Owens ended her recital withsayingKeadytalked to the irate Fitzpatrick,and that theinvading group stayed 3 hours, Fitzpatrick"hollering mostof the time."Itwas quitea storyOwens told, and considerablyembellished. She and Fitzpatrick had been friends andobviouslyhad a great falling out over this union business.Still,3 hours is a long time for only one woman amongmany to do all the hollering. It was not really 12 part-timers Fitzpatrick brought along, but closer to 5. And Idoubt there were 14 others already at the meeting, asOwens said,for the other witnesses could remember onlyfewer names.But on the substance of her testimony,corroborated by two otherwitnesses from the meeting aswell asby Keefe,who was also at Owens' home whenFitzpatrick first came at 7 p.m., I do believe her, forFitzpatrick's version of what happened that day is far lesscredible.As to the demeanor of these two principalwitnesses-Owens against Fitzpatrick-there is little tochose. And the total objectivity of each at the hearing leftmuch to be desired-Fitzpatrick when speaking of whathappened in May and Owens speaking of what happenedinNovember and December,when she was discharged.Fitzpatrick denied ever telling anyone they would bedischarged for joining the Union,or advising employeesnot to join,or suggesting they seek to recover cards alreadysigned,or herself asking for the return of any union cards.As she would have it, her son,who does not work for theRespondent, just chanced to bring a group of employees toher home that Saturday evening,May 15, for a social visit.As they chatted, the telephone rang;itwas Owens inviting CARVER MANOR NURSINGHOME, INC.them all to the meeting. "I said, `That's Marion Owens. Shewants me to go to the meeting,but I don't know whether Ishould or not but, 'I said, 'oh, I think I will.' " They all gotinto her son's car and proceeded to the Owens home.If Fitzpatrick really had no interest in the planned unionelection because,as she said,she considered herself aprofessional person,there was no reason for her to go totheunionmeeting,invitedor uninvited.Hermorerevealing comment was that there was any hesitation at allabout accepting the invitation. The truth of thematter isthese people had gathered, first at the nursing home-someleaving work before the end of their scheduled shift-andthen at Fitzpatrick's home, for the express purpose offalling upon the union meeting en mass in an effort to picka fight and get their union cards back. The RespondentcalledBettyWheeler, the son's girl friend, to supportFitzpatrick's testimony.Wheeler said the group consistedof five girl employees, all of whom had signed union cards,togetherwithFitzpatrickand her son. Her openingstatement was that there had been no talk about the Unionamong these girls before going to Fitzpatrick's house. Shedid recall going to the nursing home earlier in the day withJohn, John using the public address system in the buildingto call the names of certain employees,two of them-Peg-gy Joyce and BettyBreene-then on duty but leaving theirwork to join the group, and then proceeding to Fitzpa-trick's home. "How come Johnny on the intercom calledout the names of these two girls .... A:... just to callthem." Wheeler then admitted she knew there was going tobe this meeting, she had been invited by Owens to go therelong before any telephone invitation at 8 that night, andthat the reasonwhy she and theother girls went to themeeting at all was to demand return of their signed cards.Somewhere along the lines she slipped in the idea it was hergrandmother who suggested she get her card back. HadWheeler been a boy her grandmother would probably havedied-figurativelyonly-on the opening day of thebaseball season.She also testified on direct she had not been at Owens'home thatday before8 in the evening.On cross-examina-tion she made a complete reversal on this too. Now sheadmitted she and the others had gone to Owens earlier anddemanded their cards, but "She said that the cards weren'tthere.We would have to come back tonight to get them."Thiswas the Respondent's witness speaking, and she nowprovedOwens right and Fitzpatrick wrong. I do notspeculate on what motivated Wheeler at the hearing; shewas not on trial. It is clear, however, and I find Fitzpatrickisa completely discreditedwitness.Ifind she did tellOwens, in the nursing home, she would be fired because oftheUnion, she several times demanded Owens to returnsigned union cards to her, she arranged the mass visit tothe union meeting,and there attempted to put a stop to theunion campaign by repeating the threat of discharge to all.Owens also testified that when Mrs. Carney returned tothe home on the evening of May 14 and said Fitzpatrickhad no authority to release Owens early, the owner alsosaid she knew all about the planned union meeting andtook the aide into the office. There, still according toOwens, Mrs. Carney told her she was acting "against thelaw," she had no right "to try to organize the union," she575was a disgrace to the Company, and that the Companyshould have"got rid of me before." "At that time she toldme that I would lose my job and that I would never get ajob in any other nursing home and she would see to it thatIwouldn't."Owens added that shortly after she startedwork on the 16th, the dayafter the union meeting, Mrs.Carney told her she knew everything that had happenedthere and called her a "filthy sneak." Carney's onlyresponse to all this testimony is that she never spokeoffensively either to Owens or about her.Mrs.Carney'sopposition to having a union in herplace of business is clearly established by the simultaneousgrant of unannounced benefits to all the employees. Icredit Owens as to whatCarneytold her at that time, and Ifind it a fact the superintendent threatened to dischargeher because of her union activities.On October15 a nurses aide named Hegarty wasdischarged and some of the other employees asked Owensto intercede with management on her behalf.Owens met inthe office to make a pitch towards that end with Mrs.Carney,Mr. Carney-her husband and coowner-DelSesto, and MacQuarrie,administrators.As to this meetingOwens testified that, when she explained Hegarty'sinnocence of whatever had been charged to her, Mrs.Carney called her a liar and told her she should "mind myown business."Mr. Carney added there was no peace whileOwens was working in the home,and that while he thought"the union was all over with," only the night before he hadseen Keady, the union agent,outside the home talking toemployees.Owens answered this was another matter, andcontinued to testify that Mrs. Carney then called her a"pain in the neck,"adding Owens"should have been firedor I could have been fired.I really wasn't positive in whatcontext she used it." Apart from Mrs. Carney's generaldenial that she ever spoke offensively to Owens, all ofOwens' testimony about this incident stands uncontradict-ed except for testimony by Mr. Carney that his wife did notcallOwens a liar and that he refused to discuss Hegarty'sdischarge with her.IcreditOwens with respect to this incident too. Thisevidence proves once again that the Respondent wasaware,even as late asOctober15, that Owens was stillactive in the Union. In fact, Mr. Carney admitted as muchat the hearing. As to whether Mrs. Carney also gave voiceat that time to an intent to discharge Owens because ofsuch activity,the employee's testimony does not suffice toprove the fact.If what the owner said was that she "couldhave" punished Owens in this way but did not-and thenurses aide's testimony can be so taken-itwould indicateinstead a more moderate attitude towards the unioneer.C.Suspension and DischargeOn July 26Owens was transferred from the afternoon tothe morning shift,working from 7 a.m. to 3 p.m. She wasdischarged early in December. Mrs. Carney first stated thereason generally as the fact she was out too often,sometimes called in in advance and sometimesdid not. Asthe testimony developed three successive incidents wereexplored, all involving asserted violation of the concededrule that all aides are absolutely required to advise theCompany in advance if they do not expect to appear for 576DECISIONSOF NATIONALLABOR RELATIONS BOARDwork as scheduled. There is no need to state how fair andnecessary a rule of this kind is ina nursinghome whereordinarily only two nurses aides are charged withresponsi-bility over 50 patients. The affirmativedefenseof dischargefor cause being that Owens violated the reporting rule, theGeneral Counsel countered with Owens' own testimonyintended to prove that in fact she did not violate the rule.On this question of what she did or did not do on thedisputed occasions, the woman's testimony is so full ofinherent improbabilities,pat evasions, and extremelyimplausible explanations that it cannot be fully believed.Her first direct absence is a good example of the quality ofher testimony. She did not report to work at all on herscheduled 7 a.m. shift on Monday, October 11. When shecame in on Tuesday MacQuame talked to her about herabsence and found fault with her. As an excuse she showedhim "prescription bottles." At the hearing Owens belittledthis obvious violation of the rule by saying she took sick onSaturday and had not called because she was at thehospital for help from 5 to 9 a.m. Monday morning,suffering from "chronic bronchitis." She also added thedoctor advised her not to work Tuesday but she didanyway. The following month, according to her, she hadrelatives and friends make all kinds of telephone calls tothe home to advise about expectedabsences.Why she didnot call on this occasion during the weekend, if she reallyfelt ill on Saturday, or have someoneelse call,or call fromthe hospital on Monday morning, is difficult to under-stand. The whole story, coupled with a bland statementthere was no telephone in the hospital, is very unconvinc-ing.Her indisposition could hardly have been tooimmobilizing if she came to work the next day.Owens was out again on Thursday, October 21. Whenshe came to work the next day Mr. Carney asked had shecalled in before her absence the day before, because if shehad not "there is going to be trouble." Owens told him hersister had called on her behalf. Apparently the Companycould find no record of any call, and in the afternoonMacQuarne asked Owens whom had her sister talked to;Owens answered "a woman." Later that day Owensreceived a special delivery letter at homesuspending herfrom work for 3 days as a disciplinarymeasurefor againviolating the reporting rule.The theory of complaint here is that Owens had madethe timely call, that the Respondent's supervisors knew it,and that they imposed the penalty out of pure malice. Thismust be the contention of the General Counsel, for if therewas a mistake-if the lady's sister did telephone somebodyand the usual notation simply was not made-no inferenceof malice could be made against the Company; Owens inthat case would just be another employee suffering fromthe vicissitudes of chance at the hands of an employer.And in that event the discharge a month later must also beviewed in the context of an employee twice warned for alike offense.Ido not credit the testimony of either the sister,Shedenhelm, that she made the call, or of Owens that sheheard her sister talk to someone at the home. This time itwas "strep throat" that ailed Owens. To start with, therereally is no good explanation of why Owens did not callherselfand speak to someone she knows at home.Shedenhelm lives across the street from her sister, and herjob starts at 9:30 a.m. How did she happen to be in Owens'home at 6 a.m. that morning?Owens said she had come tosee how her sister was feeling,because"she hadn'theardfrom me that Sunday."Owens added she had been sick inthis fashion all week. But she worked every day untilThursday.How come she had been unable to communi-cate with her sister across the street all thattime? A veryunlikely story.In contrast with Owens'testimony,Sheden-helm said she called at this early hour because her sisterhad been sick "the night before." Moreover, Mr. Carneytestified that when he spoke to Owens the day after thisabsence,and asked for an explanation,Owens said hersisterhad spoken to "Peggy" on the telephone. Thetestimony is direct and uncontradicted that "Peggy,"whoever she is, was not on duty at that time.Itwas withthis statement that management decided to warn anddiscipline the nurses aides.I credit Carney's testimony thatthere was no record of any call from Owens and that heacted accordingly.The testimony as to what happened in the beginning ofDecember draws an incredibly bizarre picture. The bestthat can be said is that at that time Owens was not sure ofwhat she wanted,and, in consequence, of what she wasdoing. The reasons for her uncertainty are of no concern tothis case.Whatispertinent here is that the fundamentalreason for the reporting rule is that this Company mustknow, with certainty, who will report for work on scheduleand who will not. Notice from any employee that shemaybe will and maybe willnot come when she is needed isquite the equivalent of no call at all. The Company is left inthe same quandary in which it finds itself when someonedust does not show up.Owens did not report to work Wednesday, Thursday,and Friday, December 1, 2, and 3; she had served a regularshift ending at 3 p.m. Tuesday. There then occurred anumber of telephone conversations from Owens and herfriends to people in the home; the collective testimonyabout all this is so conflicting, inconsistent,and confusedas to defy coherent reporting. In the end the Respondent'sposition is that it could not make heads or tails aboutOwens' intentions from one day to the other as to whethershe was coming to work the next day or not and thereforethe following week discharged her. As Mrs. Carney said atthe hearing, she has "problems". Covering 50 patients ineach wing and could not tolerate the sort of uncertaintyand absences created by Owens that week.Owens started by saying she had her friend Keefetelephone the home at 10 p.m. Tuesday evening to say: "Iwould be out for a couple of days because I was gettingmarried and I had to go for blood tests." Asked why shedid not herself make the call, she answered:"Because Ipreferred not to speak to Mrs. Fitzpatrick." No one askedher at the hearing why she had not informed theRespondent during the same day while she was at workabout such a momentous decision, but the question doesarise in a fair appraisal of the whole story where credibilitybecomes an issue.At this point Owens, still on direct examination, lapsedinto virtual incoherence. She said the next morning,Wednesday, at 6 a.m., she telephoned Davis, a supervisor, CARVER MANOR NURSING HOME, INC.577to inform him she was going to be marned; no, she did notcall him that morning, she had called him the night before;no, some one else had called for her, she never calledanyone on Wednesday!Owens continued that she did call the home the nextmorning, Thursday, and told Davis she would not be inand that he answered he knew all about her gettingmarried.And again one wonders: If Keefe had reallycalled on Tuesday evening to say Owens would be out "acouple of days" what reason was there for Owens to repeatthe message Thursday? Or is it that Keefe did not conveyany understandable and reliable message on Tuesday?Owens followed this with testimony of a conversationwithMacQuarrie, apparently on Thursdayevening. ShesaidMacQuarrie had called her home to inquire was it trueshe was planning to marry a certain Mr. Baker, and thatshe returned his call to ask why were people saying she wasgoing to do that. He said he knew nothing about it, and,asked "Do you think you'll be in?" She answered, "I'mreally not sure ...... With this Davis said to her: "Well,make sure you call." Owens continued that the nextmorning, Friday, she called and spoke to Mrs. Meacham,to say she was not coming in.'On the Company's curiosityconcerningthe identity ofthe fiance, there is also testimony by Keefe. She saidMacQuarrie called on Wednesday evening, December 1, tosay: "I heard Marion's getting married. Is she marryingDon Baker?," and that she answered "No," she was notmarrying Baker, and that she (Keefe) did not know whothe lady was going to marry. If Keefe is to be believed, thiswas the total conversation during that call; after she saidshe did not know "Who," the supervisor simply comment-ed "Okay," and hung up. Keefe's testimony sounds likefantasy.Whatever interest MacQuarrie may have had inthematter, if he ever had any, surely it must have gonebeyond a mere okay when he heard nothing. And wouldthe expectant bride's close friend not have felt impelled totalk about the groom?Again on Monday Owens did not go to work, although itwas a scheduled day for her. Instead, she testified, shetelephoned during the night shift at 5 a.m. This time shehad another reason: ". . . sometimes in an emergency theywould have you work the week ends, you know . . . so Iwanted to make sure I did not have Monday off." At thehearing Owens said she intended to work that day but thenurse who answered the telephone said she was "supposedto callMrs. Carney." Owens' explanation of why shetelephoned at all instead of reporting to work as she wassupposed to is not persuasive in the circumstances;nothinghad happened to indicate even a possibility of change inassignments.What weekend emergency did she have inmind? She knew she had not worked the weekend justpassed, so there could have been no shift backwards fromthatMonday for her. Could the Company possibly so earlyhave anticipated an emergency to come the followingweekend, 6 days later? Or could it be Owens already sensedIArguing for the defense,the Respondent's brief at one point justifiesthe dismissal of Owens with the following statement*"The manner in whichMarion Owens allegedly notified the need for a personal absence indicatesan undependable and/or an inefficient employee." The following singleexcerpt from Owens' testimony,when she re-explained her telephoneconversation with a supervisor at the home on Thursday,well illustrates thethat morning her days as an employee of the Respondentwere numbered,that the ax was about to fall? Shetelephoned again at 8:30 and spoke to MacQuarrie, whosaidhe knew nothing about calling Mrs.Carney andsuggested she call again.Thirtyminutes later Owens calls;now MacQuarrie says "come down to the nursing home,"and Owens asks "what for?" As already stated,there is somuch in all this testimony that is simply too difficult tounderstand,but a most illusive part is Owens' statement toMacQuarrieat that moment:"What for?"She wanted togo to work; he told her to come;she answered himpugnaciously.But the prosecution position is that theCompanydecided later,after conspiring with its lawyer, tothrow her out.Owens' position is that nothing untowardhad happened at all the previous week,thatmanagementhad been gracious and understanding to her.Then whywas she quarreling with anyone at this moment?Later Owens did come to the office and talked a whilewithMr. Carney,Del Sesto, and MacQuarrie.She wasquestioned about her absences,she was told she wassupposed to communicate with Mrs.Carney if she wasgoing to be out, Mrs. Carney said she had no idea whereOwens had been or whether she was coming to work ornot, and the Company insisted that none of the assertedmessages had been received.Owens at this point wassimply toldto go home,and a week later,on December 13,she received a termination notice. In pertinent part itreads:"After consideration of the circumstances surround-ing your last absences from Carver Minor Nursing Homeand in view of the fact of your previous suspensionsbecause of absencesa b s e n c e s .The best that can be said of Owens' testimony is that shedid no more than comply superficially with the reportingrule she knew she was in fact violating that week.Itmay bethat she was herself uncertain from day-to-day whether shewas going to report for any scheduled shift.In view of herown admission of hesitancy-at least once directly ex-pressed to management,as when MacQuarrie asked her onThursdaywhether she was coming in on Friday-I mustcredit the total import of the Company'switnesses. I findshe gave the Respondent ample cause for discharge. TheCompany simply was never sure whether she would be inthe next day;this Company cannot operate in that fashion.Granted ambiguity on details in the Company's story aswell as in that of Owens' and the others, the lady's story issurely the less credible.When Keefe,long time friend ofOwens,living next door,alone in her friend's apartment, ata time that normally would excite and thrill all women,said she never knew the name of the man her friend wasaboutto marry, she plainly lost credibility in this case. AndOwens was so mixed up at the time of the events,as well asin the retelling,that she insisted she first obtained amarriage license and then the prerequisite blood test. I donot believe she intended to lie; she never was married.The GeneralCounselmakes the usual argument thateven assuming Owens did violate the reporting rule, thecorrectness of the Respondent'sposition:"Oh, excuse me. When I hadtalked to Mr. MacQuarrie,Mr. MacQuame asked me how much time Iwould be taking off to get married and I said, 'Well, I think it will be just thethree days.'And he said, 'Oh, aren'tyou going to have a honeymoon oranything?'And I said, 'Well, I'm not sure really of the date.I haven't set adate yet.'That's what I had-I had forgotten about that." 578DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent did not suspend and discharge her for thatreason.For this position he relies on the proof that back inMay the Companyshowed general union animus in its payraises and other grants of benefits to defeat the organiza-tional campaign.It is also true that about the time of theelection,in June,Mrs. Carney threatened the lady withdischarge,although this was long ago,before the settle-ment of Case1-CA-7652,and only remotely related to theOctober and December incidents.If the Regional Director,who issued the complaint,believed there was substantialevidence of statutory misconductby theRespondent afterthe settlement agreement had been complied with, hewould haveset the settlement aside.2In further support of the suggested inference of hiddenunlawful motivation against Owens,the General Counseloffered testimony by Owens that the day after the May 15unionmeeting at her home,the usual weekly workschedule was posted with the names of every employeewho had attended the meeting-but not those who came tobreak it up-underlined in red.Owens also said that afterher name there appeared in the handwriting of Mrs.Carney the phrase "Out in 2 weeks."Former employeesBaxter,Keefe, and Bogiages corroborated Owens aboutthe red underlining,but Keefe said she saw no writing afterOwens'name.A number of witnesses,mostly formeremployees, said at the hearing that every employee whosename was so underlined had already been separated fromthe Company by the timeof the hearing in March 1971; noone on behalf of the Respondent contradicted them.It is not charged.and of course there is no evidence atall, that anyone other than Owens was discharged for anillegalreason.Rather, charges of illegal discriminationwere filed as to thesevery threepersons who were at themeeting,and they were all dismissed for lack of merit.What the GeneralCounsel is arguing in this case,in utter2 It should also be noted that an attachment to the charge in Case1-CA-1971in detail accuses the Respondent of unlawful interrogation,threats of loss of employment,surveillance,solicitation of employees towithdraw from the Union,etc.As of October 31, 1971, when the RegionalDirector dismissed this charge,he was satisfied there was no proof of theseallegationsJThereis no justification for belaboring the obviousTwo ofthe GeneralCounsel'switnesses who testified about this business of the red underlining,and a third,were disciplined for violating the very rule for which Owens wasdisregard of these facts,isthat because a number ofemployees attended Owens' union meeting,and becausetheir names were marked on the next work schedule, itmust bepresumedand never mind the total absence ofcharge or proof,that the Respondent violated Section8(a)(3) of the Act with respect to every single one of them.3Having set up this fiction,he then says any employer whohas punished all others who had gone to the meeting-8, orwas it 14?-would naturally do the same to the lastone-Owens.If all of this is advanced as logic in this case,itmerits no considerations .4Nor is the substantive case in favor of the complaintstrengthened by the fact Mrs.Carney and her husbandcalled in the lawyer when they confronted Owens with herfinal dereliction and decided to discharge her, or by thefact, also urged by the General Counsel, that they advisedher of their decision,both in the suspension and thedischarge,in writing. Such precautions are to be expectedof any Respondent put on the defense by Labor Boardcharges five times within 7 months.If this sixth time theRespondent thought it best to consult a lawyer beforedoing anything,and to make a paper record of what it diddo, it can hardly be criticized for the strategy. And ofcourse had it not given Owens the opportunity to explainher bizarre behavior of the previous week,the Respondentwould now be accused by the General Counsel ofsuspiciously summary action.I find the evidence on the record as a whole insufficientto support the allegation of illegal discrimination againstOwens, and shall therefore dismiss the complaint.RECOMMENDED ORDERUpon the entire recordit ishereby recommended thatthe complaint be, and it hereby is dismissed.dismissedKeefe and Bogiages were suspended because of this delinquency,and Hegartywas ternunated because of it These are the three persons onwhosebehalf charges werefiled,and what the government's dismissal ofthese chargesreallyproves is that the Respondent made no exception ofOwens.4Owenstestified there were 14 employees at her home when Fitzpatrickand her crowdarrived,but the witnesses togethercould recall only eightnames